        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
BAIS YAAKOV OF SPRING VALLEY,           )
                                        )         CIVIL ACTION
                  Plaintiff,            )
                                        )         NO. 12-40088-TSH
                   v.                   )
                                        )
ACT, INC.,                              )
                                        )
                   Defendant.           )
______________________________________ )

  ORDER AND MEMORANDUM ON MOTION TO CERTIFY CLASS (Docket No. 84)

                                        October 24, 2018

HILLMAN, D.J.


       Bais Yaakov of Spring Valley (“Plaintiff”) brought this putative class action against ACT,

Inc. (“Defendant”) alleging violation of the Telephone Consumer Protection Act (“TCPA”) for

faxing unsolicited advertisements without an opt-out provision. See 47 U.S.C. § 227. Plaintiff now

moves to certify two classes comprised of schools that received similar faxes from Defendant. For

the reasons set forth below, Plaintiff’s motion (Docket No. 84) is denied.

                                          Background

       Defendant is a company that provides student assessment services. Among these services,

Defendant administers the ACT test, a college admissions exam. Approximately 1.9 million high

school students in the graduating class of 2015 took the ACT test, from all 50 states. The test was

administered at approximately 7,000 high schools during the 2015-2016 testing cycle. More than
        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 2 of 12



29,000 high schools in the United States had at least one student register for the ACT during the

2014-2015 cycle. (Docket No. 133 at 2).

       As part of its business strategy, each year Defendant set “volume goals” to increase sales

and visibility of the ACT. Rich Dep. 14:7-18. One of the marketing techniques used by Defendant

was fax advertising. Id. at 35:7-36:7. Defendant administers the ACT six times per year and in the

weeks leading up to each test, Defendant would send high schools throughout the east coast faxes

advertising the ACT registration deadline. Twiggs Dep. 35:15-36:10; 38:4-39:11. Plaintiff alleges

that Defendant obtained the fax numbers from a directory of school districts and high schools that

Defendant purchased each year called the MDR. Id. at 41:14-43:14.

       Plaintiff received fax advertisements from Defendant on March 5, 2012, April 22, 2012,

and May 13, 2012. Sussman Decl. ¶ 3. Plaintiff contends that it never provided Defendant express

invitation or permission to send these fax advertisements and that none contained an opt-out

provision. Id. Further, Defendant admits that it sent more than 10,000 faxes that are the same or

substantially similar to the advertisements sent to Plaintiff. Def.’s Interrog. Answers at 16-17.

According to Plaintiff, Defendant’s telephone records suggest that from June 30, 2008 through

June 30, 2012, Defendant sent out more than 28,355 fax advertisements. See Bellin Decl. Ex. L.

       Defendant argues that it has active, ongoing relationships with high schools around the

country. See McCullough Decl. ¶¶ 6-26. In fact, “[t]housands of high schools have provided their

facsimile numbers to ACT when requesting information” from Defendant and its “records include

a fax number for more than 7,000 high schools that have served as ACT test centers and/or have

provided their fact number to ACT in other contexts.” Id. ¶ 15. Defendant notes that schools

request and receive information from Defendant in numerous ways, including by fax, mail,

telephone, and email. McCullough Decl. ¶¶ 25-26; Rich Dep. 15:3-15:10. These communications



                                                2
        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 3 of 12



are further described in declarations from school officials attached to Defendant’s memorandum.

See Hrasky Decl. Ex. 1. School officials assert, for instance, that they “periodically request

information from ACT . . . . This is true now, and it has been true throughout my employment at

the School. Our School has requested and accepted information from ACT by regular mail, by

facsimile to our School’s fax machine and/or by electronic mail.” Id. at 2. Further, the school

officials note that their schools have “ongoing relationships . . . with ACT [and that] . . . [t]he

information we solicit and receive from ACT puts us in a position to properly advise our students.”

Id. at 4. Finally, the school officials said that throughout their employment, “ACT would have

had permission from me or other School personnel to send these types of informational

communications using any available type of communication, including facsimile.” Id. at 15.

                              Telephone Consumer Protection Act

        Plaintiff alleges that Defendant’s conduct violated the TCPA. The TCPA prohibits certain

unsolicited advertisements sent via phone or facsimile. 47 U.S.C. § 227(b)(1). Unsolicited

advertisements are “any material advertising the commercial availability or quality of any

property, goods, or services which is transmitted to any person without that person’s prior express

invitation or permission, in writing or otherwise.” Id. § 227(a)(5). Unsolicited advertisements,

however, may be sent if (1) the sender and recipient have “an established business relationship,”

(2) the recipient voluntarily provided his fax number to the sender either directly or indirectly

through “a directory, advertisement, or site on the Internet,” and (3) the “unsolicited advertisement

contains” an opt-out notice meeting the requirements promulgated by the statute. Id.

§ 227(b)(1)(C)(i)-(iii).

        Plaintiff argues, however, that under the FCC’s Solicited Fax Rule, 47 C.F.R.

§ 64.1200(a)(4)(iv), both solicited and unsolicited faxes are subject to the “opt-out” notice



                                                 3
        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 4 of 12



requirement of 47 U.S.C. § 227(b)(1)(C)(iii). Therefore, Plaintiff argues that whether or not

recipients gave consent is irrelevant to this Court’s inquiry. 1 Plaintiff argues that all faxes sent by

Defendant without an opt-out notice violate the statute.

       The Solicited Fax Rule, however, has been invalidated by the D.C. Circuit. In 2006, the

FCC promulgated the Solicited Fax Rule. Thereafter, businesses and courts questioned whether

the FCC had the authority to promulgate the rule since the TCPA seemed to contemplate only

unsolicited faxes. See, e.g., Ameriguard, Inc. v. Univ. of Kansas Med. Center Res. Inst., 222 Fed.

Appx. 530, 531 (8th Cir. 2007) (affirming dismissal because the fax did “not constitute an

‘unsolicited advertisement.’”). As a result, many businesses petitioned the FCC for a declaratory

ruling requesting the agency to concede that it overreached. In 2014, however, the FCC stood by

the Solicited Fax Rule. See Order, Petitions for Declaratory Ruling, Waiver, and/or Rulemaking

Regarding the Commision’s Opt-Out Requirements for Faxes Sent with the Recipient’s Prior

Express Permission, 29 F.C.C.R. 13,998 (2014). In Bais Yaakov of Spring Valley v. FCC, the D.C.

Circuit vacated the 2014 Order and held the Solicited Fax Rule invalid. 852 F.3d 1078, 1083 (D.C.

Cir. 2017) (“We hold that the FCC’s 2006 Solicited Fax Rule is unlawful to the extent that it

requires opt-out notices on solicited faxes.”).

       In Bais Yaakov, the D.C. Circuit resolved many petitions for review that were consolidated

and transferred by the Judicial Panel on Multidistrict Litigation. See Sandusky Wellness Ctr. V.

ASD Specialty Healthcare, 863 F.3d 460, 467 (6th Cir. 2017) (describing the procedural history

of Bais Yaakov). When the Multidistrict Litigation Panel consolidated the challenges to the FCC’s

regulation and transferred them to the D.C. Circuit, that court became “the sole forum for

addressing . . . the validity of the FCC’s rule[ ].” Peck v. Cingular Wireless, LLC, 535 F.3d 1053,


1
 Plaintiff also argues that consent is consequently irrelevant to the predominance analysis under Rule
23(b)(3) below.
                                                   4
         Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 5 of 12



1057 (9th Cir. 2008) (quoting MCI Telecomms. Corp. v. U.S. West Comms., 204 F.3d 1262, 1267

(9th Cir. 2000)). As a result, the decision of that court is binding precedent on all circuits. True

Health Chiropractic Inc. v. McKesson Corp., 896 F.3d 923, 930 (9th Cir. 2018). Thus, this Court

is bound by the D.C. Circuit’s holding and Defendant is only liable under the TCPA insofar as it

send unsolicited faxes without an opt-out provision.

                                         Standard of Review

        Plaintiff seeks to certify two classes. Class A comprises “[a]ll persons in the United States

from July 30, 2008 through July 30, 2012 to whom Defendant sent or caused to be sent an

unsolicited facsimile advertisement, advertising the commercial availability or quality of any

property, goods, or services, which contained no opt-out notice.” (Docket No. 87 at 6). Class B

includes “[a]ll persons in the United States from July 30, 2008 through July 30, 2012 to whom

Defendant sent or caused to be sent a facsimile advertisement, advertising the commercial

availability or quality of any property, goods, or services, which contained no opt-out notice.” Id.

        Rule 23(a) of the Federal Rules of Civil Procedure sets forth the following criteria for class

certification:

                 (1) the class is so numerous that joinder of all members is
                     impracticable;

                 (2) there are questions of law or fact common to the class;

                 (3) the claims or defenses of the representative parties are typical of
                     the claims or defenses of the class; and

                 (4) the representative parties will fairly and adequately protect the
                     interests of the class.

Fed. R. Civ. P. 23(a).

        In addition to the elements set forth in Rule 23(a), a putative class-action plaintiff must

also satisfy the requirements of Rule 23(b). In this case, Plaintiffs have elected to proceed under

                                                   5
        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 6 of 12



subsection (3) of Rule 23(b), which is satisfied if “the court finds that the questions of law or fact

common to class members predominate over any questions affecting only individual members,

and that a class action is superior to other available methods for fairly and efficiently adjudicating

the controversy.” Fed. R. Civ. P. 23(b)(3).

       The putative class action plaintiff bears the burden of satisfying Rule 23, which “does not

set forth a mere pleading standard.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350, 131 S.Ct.

2541 (2011). The plaintiff must “affirmatively demonstrate” compliance with the rule. Id. In order

to achieve class certification, a plaintiff must “‘be prepared to prove that there are in fact

sufficiently numerous parties, common questions of law or fact,’ typicality of claims or defenses,

and adequacy of representation, as required by Rule 23(a).” Comcast Corp. v. Behrend, 569 U.S.

27, 33, 133 S.Ct. 1426 (2013) (quoting Wal-Mart, 564 U.S. at 350, 131 S.Ct. 2541) (emphasis in

original). A plaintiff “must also satisfy through evidentiary proof at least one of the provisions of

Rule 23(b).” Id.

         It is the court’s responsibility to engage in a “rigorous analysis,” which may involve

“prob[ing] behind the pleadings” in order to decide whether certification is appropriate. Wal-Mart,

564 U.S. at 350, 131 S.Ct. 2541 (quoting General Telephone Co. of Southwest v. Falcon, 457 U.S.

147, 160, 102 S.Ct. 2364 (1982)). “Such an analysis will frequently entail ‘overlap with the merits

of the plaintiff's underlying claim’ . . . because the ‘class determination generally involves

considerations that are enmeshed in the factual and legal issues comprising the plaintiff's cause of

action.’” Comcast, 569 U.S. at 33-34, 133 S.Ct. 1426 (quoting Wal-Mart, 564 U.S. at 351, 131

S.Ct. 2541).

                                              Discussion




                                                  6
        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 7 of 12



       The requirement of Rule 23(b)(3), that questions of law or fact common to class members

predominate over any questions affecting only individual members, is dispositive of this case. The

party seeking class certification bears the burden of “affirmatively demonstrate[ing] his

compliance” with the requirements of Rule 23. Comcast, 569 U.S. at 33, 133 S.Ct. 1426. The

inquiry into predominance tests “whether proposed classes are sufficiently cohesive to warrant

adjudication by representation.” Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623, 117 S.Ct.

2231 (1997). “While ‘the predominance criterion is far more demanding’ than the commonality

requirement, it presumes that individual issues will exist.” Donovan v. Philip Morris USA, Inc.,

268 F.R.D. 1, 28 (D. Mass 2010) (quoting Amchem, 521 U.S. at 624, 117 S.Ct. 2231). The inquiry

“asks whether the common, aggregation-enabling, issues in the case are more prevalent or

important than the non-common, aggregation-defeating, individual issues.” Tyson Foods, Inc. v.

Bouaphakeo, 136 S.Ct. 1036, 1045 (2016). It is “the court’s duty to take a ‘close look’ at whether

common questions predominate over individual ones.” Comcast, 569 U.S. at 34, 133 S.Ct. 1426

(quoting Amchem, 521 U.S. at 615, 117 S.Ct. 2231).

       The common questions must have the “capacity . . . to generate common answers apt to

drive the resolution of the litigation.” Wal-Mart, 564 U.S. at 350, 131 S.Ct. 2541 (quoting Richard

A. Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97, 132 (2009)

(emphasis omitted). Defenses that must be individually litigated can defeat class certification. Id.

at 367, 131 S.Ct. 2541. Yet, “[w]hen ‘one or more of the central issues in the action are common

to the class and can be said to predominate, the action may be considered proper under Rule

23(b)(3) even though other important matters will have to be tried separately, such as . . . some

affirmative defenses peculiar to some individual class members.” Tyson Foods, 136 S.Ct. at 1045

(quoting 7AA C. Wright, A. Miller & M. Kane, Federal Practice and Procedure § 1778, at 123-24



                                                 7
          Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 8 of 12



(3d ed. 2005)). Finally, if a defendant argues that affirmative defenses present individual inquiries

precluding a finding of predominance, the burden of persuasion shifts. See True Health, 896 F.3d

at 931.

                                                 1. Class B

          Given the D.C. Circuit’s holding in Bais Yaakov, consent to a faxed advertisement is an

affirmative defense against members of Class B.             Defendant, however, has the burden of

demonstrating that this affirmative defense would present sufficient individual inquiries to render

class certification inappropriate. See True Health, 896 F.3d at 931 (concluding that in a TCPA case

“‘prior express invitation or permission’ is an affirmative defense on which [the defendant] bears

the burden of proof.”). To satisfy that burden here, Defendant must produce evidence that consent

existed to a faxed advertisement without an opt-out provision. Merely hypothesizing that the court

will at some point have to inquire into potential consent is not enough to defeat predominance. See

Waste Management Holdings, Inc. v. Mowbray, 208 F.3d 288, 298 (1st Cir. 2000) (“We are

unwilling to fault a district court for not permitting arguments woven entirely out of gossamer

strands of speculation and surmise to tip the decisional scales in a class certification ruling.”).

          Plaintiff points to Sparkle Hill, Inc. v. Interstate Mat Corp. for the proposition that because

the defendant culled numbers “from a general business database (rather than, say, a list of

defendant’s customers). That evidence raises a strong inference that the recipients never consented

to receipt of defendant’s faxes.” No. 11-10271 , 2012 WL 6589258, at *3 (D. Mass. Dec. 18,

2012). In that case, however, the court also noted that the “defendant . . . presented no evidence

of express permission from any recipient, and never sought prior permission from recipients before

sending its fax advertisements. Defendant has likewise presented no evidence of an established

business relationship with any recipient.” Id. Thus, contrary to the Plaintiff’s arguments, Sparkle



                                                    8
        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 9 of 12



Hill in fact stands for the proposition that “common issues predominate where defendants use fax

numbers obtained from an outside source and where there is no evidence of prior permission or

business relationships.” Id. (emphasis added). Here, while Defendant has utilized the MDR, it has

also demonstrated that many schools had requested or consented to Defendant’s faxed

advertisements and that it has established and ongoing relationships with thousands of schools.

       The facts here are more like those in Sandusky Wellness Center. In Sandusky, the defendant

purchased a list of physician contact information from a third-party provider and sent faxes to over

40,000 recipients. 863 F.3d at 464-65. Some of the physicians on the list also happened to be

current or former customers. Id. The defendant produced evidence that “several thousand”

receptions were current or former customers. Id. at 468. “This evidence consisted of . . . various

forms where customers had provided [the defendant] with their fax numbers.” Id. The court found

that individual questions predominated because

       the district court would be tasked with filtering out those members to whom [the
       defendant] was not liable—those individuals who solicited the . . . fax. Regardless
       of other questions that may be common to the class, identifying which individuals
       consented would undoubtedly be the driver of the litigation . . . Thus, the
       predominant issue of fact is undoubtedly one of individual consent.

Sandusky, 863 F.3d at 469 (emphasis in original).

       In True Health Chiropractic, the Ninth Circuit denied class certification in a TCPA case

for similar reasons. In that case, the defendant submitted a declaration from a sales representative

and deposition from a former sales representative. 896 F.3d at 927. Essentially, both said that

customers would often request that the defendant send faxes. Id. Based on this showing, the court

found that the defendant

       provided evidence . . . that its consent defenses to these claims would be based on
       individual communications and personal relationships between [the defendant’s]
       representatives and their customers. The variation in such communications and
       relationships, as evidenced by the declaration of Mr. Paul and deposition testimony

                                                 9
       Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 10 of 12



       of Ms. Holloway, is enough to support denial of class certification under Rule
       23(b)(3) for the putative class members . . . .

Id. The Truth Health Chiropractic court did, however, certify two other classes because consent

defenses did not preclude a finding of predominance. Id. at 932. In those classes, “members gave

consent by providing their fax numbers when registering a product . . . [and] some gave consent

by entering into soft-ware licensing agreements.” Id. The court held that because “there is little or

no variation in the product registrations and the EULAs . . . [c]onsent, or lack thereof, is

ascertainable by simply examining the product registrations and the EULAs.” Id.

       As was the case in Sandusky Wellness Center, ACT has active and ongoing relationships

with thousands of schools around the country. McCullough Decl. ¶ 6-26. Like customers in

Sandusky, “[t]housands of high schools have provided their facsimile numbers to ACT when

requesting information” from Defendant. Id. ¶ 15. In fact, Defendant’s “records include a fax

number for more than 7,000 high schools that have served as ACT test centers and/or have

provided their fax number to ACT in other contexts.” Id. Further, just as the declaration and

deposition testimony were a sufficient evidentiary showing in True Health Chiropractic to

preclude a finding of predominance, the Rich deposition, McCullough declaration, and

declarations from 78 schools demonstrate that if this class were certified, the predominant issue

will be individual consent. Just as in that case, this Court would have to parse through each unique

relationship to filter out those members to whom Defendant is not liable. And while the True

Health Chiropractic court certified two classes with limited variation in the evidence of consent,

the class members here “contact ACT in a variety of ways, including by telephone, regular mail,

email, and facsimile, and through an online contact form.” MuCullough Decl. ¶ 26. Therefore,

determining consent would not be as simple as looking for a checked box, it would be a highly

individualized inquiry into Defendant’s relationship with each school.

                                                 10
        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 11 of 12



        Therefore, I find that Defendant has proffered sufficient evidence to satisfy its burden of

demonstrating the need for individual inquiries.             This showing precludes a finding of

predominance of common questions and bars class certification for Class B.

                                            2. Class A

        A “fail-safe class” “is defined so that whether a person qualifies as a member depends on

whether the person has a valid claim on the merits.” Messner v. Northshore Univ. HealthSystem,

669 F.3d 802, 825 (7th Cir. 2012). The First Circuit has noted that these classes are “inappropriate”

as they make it “virtually impossible for the Defendants to ever ‘win’ the case, with the intended

class preclusive effects.” In re Nexium Antitrust Litig., 777 F.3d 9, 22 (1st Cir. 2015); see also

Randleman v. Fidelity Nat. Title Ins. Co., 646 F.3d 347, 352 (6th Cir. 2011) (noting that fail-safe

classes improperly “shields the putative class members from receiving an adverse judgment.

Either the class members win or, by virtue of losing, they are not in the class and, therefore, not

bound by the judgement.”).

        District courts, however, must “exercise caution when striking class action allegations

based solely on the pleadings . . . because it requires a reviewing court to preemptively terminate

the class aspects of . . . litigation, solely on the basis of what is alleged in the complaint, and before

plaintiffs are permitted to complete the discover to which they would otherwise bet entitled on

questions relevant to class certification.” Manning v. Boston Medical Center Corp., 725 F.3d 34,

59 (1st Cir. 2013). “Accordingly, a court should typically await the development of a factual

record before determining whether the case should move forward on a representative basis” unless

“it is obvious from the pleadings that the proceeding cannot possibly move forward on a classwide

basis.” Id. This is especially true in the context of fail-safe classes because “issues of over-breadth

and fail-safe definitions can and often should be solved by refining the class definition rather than



                                                   11
        Case 4:12-cv-40088-TSH Document 178 Filed 10/24/18 Page 12 of 12



by flatly denying class certification on that basis.” O’Hara v. Diageo-Guinness, USA, Inc., 306 F.

Supp. 3d 441, 468 (D. Mass. 2018).

        Here, Class A comprises those who received an unsolicited fax without an opt-out

provision. Thus, the class fits squarely within the definition of a “fail-safe class” because class

membership is defined by whether or not members have a valid claim. Further, while this Court

must exercise caution when dismissing a “fail-safe” class, the problem here cannot be remedied

by refining the class definition. If class membership were expanded to not only include those that

received unsolicited facsimiles, the refined class would encounter the same predominance

defeating individual inquiries of Class B. Thus, this class is a “fail-safe class” and is incapable of

refinement such that it is appropriate for classwide adjudication. 2

                                              Conclusion

        For the reasons stated above, Plaintiff’s motion to certify class (Docket No. 84) is denied.

SO ORDERED



                                                                              /s/ Timothy S. Hillman
                                                                           TIMOTHY S. HILLMAN
                                                                                 DISTRICT JUDGE




2
 One concern when declining to certify a class is that individual claims would be so small that individual
plaintiffs would lack the incentive to bring suit and violations would consequently evade review. Here,
however, “[t]he statute provides for a minimum recovery of $500 for each violation as well as treble
damages if the plaintiff can prove willful or knowing violation . . . The statutory remedy is designed to
provide adequate incentive for an individual plaintiff to bring suit on his own behalf.” Forman v. Data
Transfer, Inc., 164 F.R.D. 400, 405 (E.D. Pa. 1995) (emphasis in original).
                                                   12
